                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                      NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JOSEFINA PACUMIO,                                Case No. 20-cv-00251-JCS
                                                             Plaintiff,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                     v.                                      REMAND
                                   9

                                  10        WELLS FARGO BANK, N.A., et al.,                  Re: Dkt. No. 6
                                                             Defendants.
                                  11

                                  12   I.       INTRODUCTION
Northern District of California
 United States District Court




                                  13            Plaintiff Josefina Pacumio brought this action against Defendants Wells Fargo Bank, N.A.

                                  14   (“Wells Fargo”), Clear Recon Corp. (“Clear Recon”), and Catamount Properties 2018, LLC

                                  15   (“Catamount”) in the California Superior Court for the County of San Francisco, where it was

                                  16   assigned case number CGC-119-580703, challenging a foreclosure sale of property that Pacumio

                                  17   owned. After Pacumio voluntarily dismissed her claims against Catamount, Wells Fargo removed

                                  18   to this Court, asserting diversity jurisdiction on the basis that Clear Recon is fraudulently joined as

                                  19   a defendant. The Court finds the matter suitable for resolution without oral argument and

                                  20   VACATES the hearing set for March 13, 2020. For the reasons discussed below, Pacumio’s

                                  21   motion to remand is GRANTED.1 Lacking jurisdiction, the Court does not reach Wells Fargo’s

                                  22   motion to dismiss.

                                  23   II.      ANALYSIS
                                  24            A.        Legal Standard for Remand
                                  25            Federal courts have limited subject matter jurisdiction, and may only hear cases falling

                                  26   within their jurisdiction. Generally, a defendant may remove a civil action filed in state court if

                                  27
                                       1
                                  28    The parties have consented to the undersigned magistrate judge presiding over the case for all
                                       purposes pursuant to 28 U.S.C. § 636(c).
                                   1   the action could have been filed originally in federal court. 28 U.S.C. § 1441. The removal

                                   2   statutes are construed restrictively so as to limit removal jurisdiction. Shamrock Oil & Gas Corp.

                                   3   v. Sheets, 313 U.S. 100, 108−09 (1941). The Ninth Circuit recognizes a “strong presumption

                                   4   against removal.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992) (internal quotation marks

                                   5   omitted). Any doubts as to removability should be resolved in favor of remand. Matheson v.

                                   6   Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003). The defendant bears the

                                   7   burden of showing that removal is proper. Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th

                                   8   Cir. 2004).

                                   9          B.     Legal Standard for Diversity Jurisdiction and Fraudulent Joinder
                                  10          Wells Fargo asserts that this Court has subject matter jurisdiction based on diversity of

                                  11   citizenship pursuant to 28 U.S.C. § 1332. In relevant part, that statute provides federal courts with

                                  12   jurisdiction over “all civil actions where the matter in controversy exceeds the sum or value of
Northern District of California
 United States District Court




                                  13   $75,000” that are between “citizens of different States.” 28 U.S.C. § 1332(a). Diversity

                                  14   jurisdiction under § 1332(a) “applies only to cases in which the citizenship of each plaintiff is

                                  15   diverse from the citizenship of each defendant.” Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996).

                                  16          There is no dispute here that the parties named in the Pacumio’s Complaint do not meet

                                  17   that requirement because Clear Recon, like Pacumio, is a citizen of California. Wells Fargo

                                  18   argues instead that Clear Recon, as trustee under a deed of trust, is a mere nominal defendant

                                  19   irrelevant for diversity, and is fraudulently joined. See Notice of Removal (dkt. 1) at 4–8.

                                  20          “[F]raudulently joined defendants will not defeat removal on diversity grounds.” Ritchey

                                  21   v. Upjohn Drug Co., 139 F.3d 1313, 1318 (9th Cir. 1998). “The term ‘fraudulent joinder’ is a

                                  22   term of art, used for removal purposes, and does not connote any intent to deceive on the part of

                                  23   plaintiff or his counsel.” Plute v. Roadway Package Sys., Inc., 141 F. Supp. 2d 1005, 1008 n.2

                                  24   (N.D. Cal. 2001).

                                  25          “Joinder of a non-diverse defendant is deemed fraudulent, and the defendant’s presence in

                                  26   the lawsuit is ignored for purposes of determining diversity, if the plaintiff fails to state a cause of

                                  27   action against a resident defendant, and the failure is obvious according to the settled rules of the

                                  28   state.” Morris v. Princess Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). Just as there is a
                                                                                           2
                                   1   presumption against removal, there is a “general presumption against fraudulent joinder.” Hunter

                                   2   v. Philip Morris USA, 582 F.3d 1039, 1046 (9th Cir. 2009). When analyzing the issue of

                                   3   fraudulent joinder, “[a]ll doubts concerning the sufficiency of a cause of action because of inartful,

                                   4   ambiguous or technically defective pleading must be resolved in favor of remand, and a lack of

                                   5   clear precedent does not render the joinder fraudulent.” Krivanek v. Huntsworth Grp. LLC, No.

                                   6   15-CV-02466-HSG, 2015 WL 5258788, at *2 (N.D. Cal. Sept. 9, 2015) (citation and internal

                                   7   quotation marks omitted). “[T]he test for fraudulent joinder and for failure to state a claim under

                                   8   Rule 12(b)(6) are not equivalent,” and the Ninth Circuit has “emphasized . . . that a federal court

                                   9   must find that a defendant was properly joined and remand the case to state court if there is a

                                  10   ‘possibility that a state court would find that the complaint states a cause of action against any of

                                  11   the [non-diverse] defendants.’” GranCare, LLC v. Thrower ex rel. Mills, 889 F.3d 543, 549 (9th

                                  12   Cir. 2018) (quoting Hunter, 582 F.3d at 1046) (emphasis and final alteration added in GranCare).
Northern District of California
 United States District Court




                                  13   Accordingly, the Court must grant the motion “unless the defendant shows that the plaintiff would

                                  14   not be afforded leave to amend [the] complaint to cure [the] purported deficiency.” Rieger v.

                                  15   Wells Fargo Bank, Nat’l Ass’n, No. 3:13-0749-JSC, 2013 WL 1748045, at *3 (N.D. Cal. Apr. 23,

                                  16   2013) (second alteration in original) (citation and internal quotation marks omitted); see also

                                  17   Macey v. Allstate Prop. & Cas. Ins. Co., 220 F. Supp. 2d 1116, 1117 (N.D. Cal. 2002) (stating that

                                  18   remand is proper where “there is a non-fanciful possibility that plaintiff can state a claim”).

                                  19          The existence of federal jurisdiction is generally determined from the plaintiff’s pleadings.

                                  20   See Ritchey, 139 F.3d at 1318. On the issue of fraudulent joinder, however, a defendant is

                                  21   “entitled to present the facts showing the joinder to be fraudulent.” Morris, 236 F.3d at 1067. If

                                  22   factual issues are in dispute, the Court must resolve “all disputed questions of fact . . . in the

                                  23   plaintiff’s favor.” Hornby v. Integrated Project Mgmt., Inc., No. C 14-04331 LB, 2014 WL

                                  24   7275179, at *5 (N.D. Cal. Dec. 22, 2014) (citing Kruso v. Int’l Tel. & Tel. Corp., 872 F.2d 1416,

                                  25   1426 (9th Cir. 1989)). While courts usually may not decide the merits of an affirmative defense to

                                  26   determine whether a defendant is fraudulently joined, courts may consider procedural bars such as

                                  27   statutes of limitation. Hunter, 582 F.3d at 1045 (citing Ritchey, 139 F.3d at 1319).

                                  28
                                                                                           3
                                   1          C.    Wells Fargo Has Not Establish Fraudulent Joinder

                                   2          In cases not cited by either party, this Court has consistently remanded cases asserting

                                   3   fraudulent joinder under similar circumstances. This Court’s analysis in Rankankan v. JP Morgan

                                   4   Chase Bank, N.A., is instructive:

                                   5                  District courts have repeatedly held that mere failure to state a claim
                                                      is not sufficient to establish fraudulent joinder if a plaintiff would be
                                   6                  entitled to leave to amend to cure any deficiency. See, e.g., Suelen v.
                                                      Wells Fargo Bank, N.A., No. C-13-002 MEJ, 2013 WL 1320697, at
                                   7                  *3 (N.D. Cal. Apr. 1, 2013); Rieger, 2013 WL 1748045, at *3; Padilla
                                                      v. AT & T Corp., 697 F. Supp. 2d 1156, 1159 (C.D. Cal. 2009); Burris
                                   8                  v. AT & T Wireless, Inc., No. C 06-02904 JSW, 2006 WL 2038040,
                                                      at *1 (N.D. Cal. July 19, 2006). This standard gives effect to the
                                   9                  established “presumption against fraudulent joinder,” Hunter, 582
                                                      F.3d at 1046 (citation omitted), and the rule that “[w]here doubt
                                  10                  regarding the right to removal exists, a case should be remanded to
                                                      state court,” Matheson, 319 F.3d at 1090. So long as Rankankan might
                                  11                  be able to amend to state a viable claim against [trustee] MTC, this
                                                      Court’s jurisdiction is in doubt, while the California Superior Court’s
                                  12                  jurisdiction over the case is unquestionable. Further, while this Court
Northern District of California
 United States District Court




                                                      has some authority under the fraudulent joinder doctrine to determine
                                  13                  whether Rankankan has “obvious[ly]” failed to state a claim against
                                                      MTC, see Morris, 236 F.3d at 1067, reviewing multiple rounds of
                                  14                  amended pleadings to parse the sufficiency of those claims would
                                                      cross the line from merely conducting that threshold inquiry to instead
                                  15                  presiding over a dispute under state law between two California
                                                      citizens, which would fall outside the scope of § 1332’s grant of
                                  16                  jurisdiction.
                                  17   Rankankan v. JP Morgan Chase Bank, N.A., No. 16-cv-01694-JCS, 2016 WL 3411522, at *5

                                  18   (N.D. Cal. June 22, 2016) (alterations within internal quotations in original); see also Tuttle v.

                                  19   Wells Fargo Bank, N.A., No. 18-cv-01544-JCS, 2018 WL 2412289, at *4 (N.D. Cal. May 29,

                                  20   2018) (quoting and following Rankankan).

                                  21          The California Homeowner Bill of Rights (the “HBOR”) specifically allows claims against

                                  22   trustees involved with non-judicial foreclosure sales under certain circumstances. See, e.g., Cal.

                                  23   Civ. Code § 2924.12. Most, although not all, of the cases that Wells Fargo cites for disregarding

                                  24   foreclosure trustees as defendants predate the HBOR’s enactment in 2013. See, e.g., Sherman v.

                                  25   Wells Fargo Bank, N.A., No. CIV S-11-0054 KJM EFB, 2011 U.S. Dist. LEXIS 51641 (E.D. Cal.

                                  26   May 12, 2011); Nong v. Wells Fargo Bank, N.A., No. SACV 10-1538 JVS (MLGx), 2010 U.S.

                                  27   Dist. LEXIS 131890 (C.D. Cal. Nov. 22, 2010); Cabriales v. Aurora Loan Servs., No. C 10-161

                                  28   MEJ, 2010 U.S. Dist. LEXIS 24726 (N.D. Cal. Mar. 2, 2010); Swanson v. EMC Mortg. Corp., No.
                                                                                         4
                                   1   CV F 09-1507 LJO DLB, 2009 U.S. Dist. LEXIS 122216 (E.D. Cal. Dec. 9, 2009); Pro Value

                                   2   Props., Inc. v. Quality Loan Serv. Corp., 170 Cal. App. 4th 579 (2009). Assuming for the sake of

                                   3   argument that Pacumio’s original complaint in state court and first amended complaint after

                                   4   removal do not sufficiently state claims against Clear Recon—which, the Court notes, answered

                                   5   Pacumio’s original complaint rather than filing a demurrer or motion to dismiss, see Answer (dkt.

                                   6   8)2—Pacumio would be entitled to leave to amend to attempt to cure any such deficiency. The

                                   7   same is true if the Court were to determine that Pacumio’s present complaint does not allege

                                   8   “malice” sufficiently to overcome a trustee’s qualified privilege. Cf. Opp’n (dkt. 17) at 10–11. As

                                   9   discussed in Rankankan and Tuttle, presiding over such amendments and successive motions to

                                  10   determine their sufficiency “would cross the line from merely conducting [the] threshold inquiry

                                  11   [permitted to determine jurisdiction] to instead presiding over a dispute under state law between

                                  12   two California citizens, which would fall outside the scope of § 1332’s grant of jurisdiction.”
Northern District of California
 United States District Court




                                  13   Rankankan, 2016 WL 3411522, at *5. Accordingly, Wells Fargo has not established that Clear

                                  14   Recon is fraudulently joined, and Pacumio’s motion to remand is GRANTED.

                                  15          D.    The Court Declines to Award Attorneys’ Fees
                                  16          If a case is improperly removed, “[a]n order remanding the case may require payment of

                                  17   just costs and any actual expenses, including attorney fees, incurred as a result of the removal.” 28

                                  18   U.S.C. § 1447(c). An award of attorneys’ fees may be appropriate where removal has been

                                  19   “sought for the purpose of prolonging litigation and imposing costs on the opposing party,” and

                                  20   “the standard for awarding fees should turn on the reasonableness of the removal.” Martin v.

                                  21   Franklin Capital Corp., 546 U.S. 132, 140–41 (2005).

                                  22          The reasonableness of Wells Fargo’s removal in this case is a close question given Wells

                                  23   Fargo’s failure to address meaningfully the demanding standard for establishing fraudulent

                                  24   joinder, as well as the numerous district court decisions remanding cases under similar

                                  25   circumstances. That is particularly true in light of the fact that one of Wells Fargo’s attorneys in

                                  26
                                       2
                                  27     Although Clear Recon filed a declaration of non-monetary status in state court before removal,
                                       Pacumio objected to that declaration pursuant to section 2924l(c) of the California Civil Code,
                                  28   thus requiring Clear Recon’s continued participation in the case pursuant to section 2924l(e). See
                                       Notice of Removal Ex. B at 63–71.
                                                                                        5
                                   1   this action, Robert Bailey, also represented Wells Fargo in the Tuttle case, which this Court

                                   2   remanded for substantially the same reasons as here. On the other hand, while this Court

                                   3   respectfully disagrees with its reasoning, at least one court has found fraudulent joinder under

                                   4   analogous circumstances. See Ogamba v. Wells Fargo Bank, N.A., No. 2:17-cv-01754-KJM-AC,

                                   5   2017 WL 4251124, at *3 (E.D. Cal. Sept. 26, 2017). Moreover, the requirement of timely

                                   6   removal places Wells Fargo in a difficult situation, because had Wells Fargo waited for a final

                                   7   determination that Clear Recon is an improper or merely nominal defendant, a court that

                                   8   subscribed to Ogamba’s view of fraudulent joinder might hold that removal after such an

                                   9   adjudication, rather than when Wells Fargo first believed that Pacumio had no claim against Clear

                                  10   Recon, was untimely. Cf. Reply (dkt. 19) at 1–5 (arguing that Wells Fargo’s removal is untimely

                                  11   because, according to Pacumio, there is a possibility that Catamount was not a citizen of California

                                  12   for diversity purposes, and Wells Fargo therefore should have removed before Catamount was
Northern District of California
 United States District Court




                                  13   dismissed).

                                  14           The Court therefore concludes that Wells Fargo’s removal was not so unreasonable as to

                                  15   warrant a sanction of attorneys’ fees, and DENIES Pacumio’s request.

                                  16   III.    CONCLUSION
                                  17           For the reasons discussed above, Pacumio’s motion to remand is GRANTED. The Clerk is

                                  18   instructed to remand the case to the California Superior Court for the County of San Francisco,

                                  19   and to close the file in this Court.

                                  20           IT IS SO ORDERED.

                                  21   Dated: February 24, 2020

                                  22                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  23                                                    Chief Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         6
